Exhibit 99.2 OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited As at September 30 December 31 Canadian dollars 2007 2006 ASSETS Current Cash $ 30,191,214 $ 4,101,536 Accounts receivable and prepaid expenses 1,020,775 1,703,984 Inventory (note 12) 812,613 617,043 32,024,602 6,422,563 Long-term Property, plant & equipment (note 6) 11,174,329 10,697,757 Mineral properties (note 3) 9,876,510 10,015,755 Deferred financing costs - 695,773 Deferred exploration and development costs (note 3) 19,362,617 13,724,846 40,413,456 35,134,131 72,438,058 41,556,694 LIABILITIES Current Accounts payable and accrued liabilities 2,796,912 1,899,646 Capital lease obligations (note 11) 448,101 412,894 Loan facility - 2,330,800 Asset retirement obligation (note 4) 25,069 59,173 3,270,082 4,702,513 Long-term Asset retirement obligation (note 4) 763,140 890,322 763,140 890,322 4,033,222 5,592,835 SHAREHOLDERS' EQUITY Share capital (note 7a) 103,163,145 66,074,507 Contributed surplus (notes 7a) 7,192,179 4,347,990 Deficit (41,950,488 ) (34,458,638 ) 68,404,836 35,963,859 $ 72,438,058 $ 41,556,694 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Loss Unaudited Three month period ended September 30 Nine month period ended September 30 For the periods ending September 30 (Canadian dollars) 2007 2006 2007 2006 Sales - Gold $ 2,232,250 $ - $ 4,991,965 $ - Cost and expenses Cost of sales 1,419,630 - 4,181,847 - Amortization 486,493 5,793 1,448,559 23,404 General exploration - 53,874 74,442 111,336 Royalty expense 37,476 5,731 76,681 26,205 Consulting fees 57,156 35,653 250,231 113,436 Office and general administrative 209,302 65,287 483,792 171,085 Investor relations and promotion 203,497 29,810 438,652 190,459 Management fees and salaries 676,426 448,334 1,730,208 944,161 Professional fees 203,399 103,028 585,497 261,029 Shareholders' information 4,280 898 55,996 37,767 Transfer agent and regulatory fees 29,118 13,837 145,681 182,993 Travel 144,403 43,164 428,116 260,771 Stock-based compensation (note 7b) 742,569 135,886 1,831,708 415,696 4,213,749 941,295 11,731,410 2,738,342 Other (income) expense Interest income (173,193 ) (108,709 ) (368,875 ) (202,555 ) Interest expense - - 129,103 - Write-off of deferred transaction costs - - 265,488 - Debt extinguishment costs (note 5) - - 54,059 - Foreign exchange loss 473,228 17,615 672,630 (4,346 ) 300,035 (91,094 ) 752,405 (206,901 ) Loss and comprehensive loss for the period $ 2,281,534 $ 850,201 $ 7,491,850 $ 2,531,441 Basic and diluted loss per common share $ 0.01 $ 0.01 $ 0.04 $ 0.02 Weighted average number of common shares outstanding 215,059,030 164,400,440 189,577,847 154,072,962 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit Unaudited Three month period ended September 30 Nine month period ended September 30 For the periods ending September 30 (Canadian dollars) 2007 2006 2007 2006 Deficit, beginning of the period $ 39,668,954 26,660,991 $ 34,458,638 24,979,751 Loss for the period 2,281,534 850,201 7,491,850 2,531,441 Deficit, end of the period $ 41,950,488 27,511,192 $ 41,950,488 27,511,192 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Three month period ended September 30 Nine month period ended September 30 For the periods ending September 30 (Canadian dollars) 2007 2006 2007 2006 Operating activities : Loss for the period (2,281,534 ) (850,201 ) (7,491,850 ) (2,531,441 ) Items not affecting cash Amortization 486,493 5,793 1,448,559 23,404 Stock-based compensation expense 742,569 135,886 1,831,708 415,696 Write-off of deferred transaction costs - - 209,237 - Interest expense - - 81,090 - Accretion expense 8,801 - 28,441 - Foreign exchange (gain)/loss 193,615 20,026 243,255 57,773 Reclamation costs (56,491 ) - (79,388 ) - Changes in non-cash working capital balances - Accounts receivable and prepaid 19,353 (75,795 ) 683,208 (807,018 ) Accounts payable and accrued liabilities (182,439 ) (165,458 ) 651,411 (14,086 ) Inventory (32,722 ) (56,110 ) (195,570 ) (26,601 ) Cash used in operating activities (1,102,355 ) (985,859 ) (2,589,899 ) (2,882,273 ) Investing activities : Deferred exploration and development costs (2,059,215 ) (1,769,470 ) (5,130,192 ) (5,648,649 ) Acquisition of property, plant and equipment (216,833 ) (1,359,453 ) (1,541,822 ) (1,806,748 ) Cash used in investing activities (2,276,048 ) (3,128,923 ) (6,672,014 ) (7,455,397 ) Financing activities : Shares issued 23,980,318 135,168 36,829,000 16,511,968 Warrants issued 1,092,963 - 1,092,963 - Shares issued on warrants exercised - - 2,394,987 - Repayment of debt - - (2,156,497 ) 2,314,200 Share issue cost (1,934,716 ) 16,829 (1,969,975 ) (1,195,262 ) Capital lease obligation (108,745 ) - (279,745 ) - Cash provided by financing activities 23,029,820 151,997 35,910,733 17,630,906 Increase (decrease) in cash and cash equivalents during the period 19,651,417 (3,962,785 ) 26,648,820 7,293,236 Cash - beginning of the period 10,815,631 11,543,466 4,101,536 404,987 Effect of foreign exchange rate changes on cash (275,834 ) (7,705 ) (559,142 ) (125,247 ) Cash - end of the period $ 30,191,214 7,572,976 $ 30,191,214 7,572,976 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2007 All dollar amounts are in Canadian Dollars unless otherwise stated 1. Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property and an exploration project in the Philippines –
